Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00670-CV

                               Desiree Shvonne MARSHALL,
                                         Appellant

                                              v.

                                      Bonnie MULLER,
                                          Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-20521
                      Honorable John D. Gabriel, Jr., Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party incurring same.

       SIGNED February 28, 2018.


                                               _________________________________
                                               Rebeca C. Martinez, Justice